Order, Supreme Court, New York County (Milton Tingling, J.), entered June 6, 2002, which, in an action for personal injuries sustained in a rear-end collision, granted plaintiffs’ motion for partial summary judgment as to liability and denied defendants’ cross motion for summary judgment dismissing the complaint for lack of serious injury, unanimously affirmed, without costs.
Defendant truck driver’s negligence is established as a matter of law by his deposition testimony that just before plaintiffs’ car stopped short and he applied his brakes, he was traveling at 20 miles per hour and only 15 feet behind plaintiffs’ car on an avenue that had only one lane open to traffic due to construction. Given these conditions, it does not avail defendants that their truck may have skidded on ice into the rear of plaintiffs’ car (see Mitchell v Gonzalez, 269 AD2d 250, 251 [2000]; compare Ebanks v Triboro Coach Corp., 304 AD2d 406 [2003]). An issue of fact as to serious injury is raised by sworn medical reports stating, on the basis of various personal examinations and diagnostic tests, that plaintiff sustained brain, spine, knee and eye injuries as a result of the accident *872that are likely to be permanent (see Verderosa v Simonelli, 260 AD2d 293 [1999]). Concur — Andrias, J.P., Sullivan, Ellerin, Williams and Lerner, JJ.